*85The opinion of the Court was by
Tenney J.
— The defendant is indicted for causing a nuisance in the city of Portland under the Revised Statutes, c. 164, ■§> 7. lie demurs to the indictment and contends, that it is bad, because it is not alleged therein, that it is a continuing nuisance. We do not think such an allegation necessary in order to charge him effectually with a violation of the law. One may be guilty of erecting or causing a nuisance, which he does not continue ; and if it were required, that there should be a finding by the jury, that the accused was guilty of erecting, causing, and continuing, &c. the statute might be entirely evaded ; and the seeds of disease and pestilence might be widely scattered in our cities with impunity. An abatement of the nuisance may not be ordered, unless there be enough in the indictment to show that it continues, but the language of the statute is in the alternative, and the offence is committed by any one, who erects, causes or continues a public or common nuisance.

Indictment adjudged good.